 FLATBUSH MANOR CARE CENTER457FlatbushManor Care CenterandLocal 144,Hotel,Hospital,NursingHome andAlliedServicesUnion,Service Employee International Union,AFL-CIO.FlatbushManor Care CenterandLocal 144,Hotel,Hospital,NursingHome and Allied ServicesUnion,Service Employees International Union,AFL-CIOandLocal 1115,Nursing Home andHospital Employees Union,a Division of 1115,Joint Board, Party in InterestLocal 1115, Nursing Home and Hospital EmployeesUnion,aDivision of 1115,Joint BoardandLocal 144, Hotel, Hospital,Nursing Home andAlliedServices Union,Service Employees Inter-national Union,AFL-CIOFlatbushManor Care CenterandLocal 6,Interna-tional Federation of Health Professionals, ILA,AFL-CIOLocal1115,Nursing Home and Hospital EmployeesUnion,aDivision of 1115,Joint BoardandLocal 6,InternationalFederation of HealthProfessionals,ILA, AFL-CIO. Cases 29-CA-9457, 29-CA-9462, 29-CA-9708, 29-CB-4791,29-CA-9772, and 29-CB-494316 December 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 26 January 1984 Administrative Law JudgeSteven Davis issued the attached decision.The Re-spondents Flatbush ManorCareCenter and Local1115,NursingHome and Hospital EmployeesUnion,a Division of 1115, Joint Board each filedexceptionswithsupporting briefs.The GeneralCounsel filed an answering brief.The NationalLabor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Boardhas considered the decision and therecord inlight of theexceptions and briefs and hasdecidedto affirmthe judge's rulings, findings, andconclusionsonly to theextent consistent with thisDecision and Order.We agreewith thejudge's finding that the Re-spondentLocal 1115 violatedSection 8(b)(1)(A) bymaking payments of money to employees in thetechnical,service, and maintenance unit prior to aBoard-conducted representation election on 1 Oc-tober 1981.The judgealso found that the Respond-ent Employer violated Section 8(a)(2) and the Re-spondentUnionviolated Section8(b)(1)(A) basedon the Employer's recognitionof Local 11151 inNovember 1981 and their execution of collective-bargaining agreements in December 1981 and Janu-ary 1982 following the October election. However,we disagree with these findings for the reasons setforth below. The judge further found that the Em-ployer violated Section 8(a)(2) by extending recog-nition on 20 January 1982 to Local 1115 for a unitof registerednurses at a timewhen Local 1115 didnot represent a majority of such employees. Wefind that a technical violation did occur but, for thereasons setforth below, find that under the circum-stances present here the question concerning repre-sentation is bestsettled bypermitting the RegionalDirector to open and count the ballots impoundedfollowing a 13 April 1982 election and to take fur-ther appropriate action.2As found by the judge, Local 1115 filed a repre-sentation petition on 10 September 1981 seeking torepresent a unit of technical,service, and mainte-nance employees(blue collar unit).The followingday the parties executed a Stipulated ElectionAgreement. The election was scheduled for 10 Oc-tober 1981 with the eligibility period ending 12September.During the preelection period Local1115 made certain monetary payments to employ-ees that we find violated Section 8(b)(1)(A) for thereasons setforth by the judge.During the period from September to November1981Local 1115 paid a total of $2241 to 48 em-ployees in the blue collar unit in amounts rangingfrom $4.80 to $114. Forty-eight of the 64 employ-ees on theExcelsiorlist received payments. Forty-three of them received payments after the petitionwas filed and prior to the 1 Octoberelection. Someemployees were told by Local 1115 representativesthat the money they received was to supplementtheir salaries,which were too low, and some weretold the money was to reimburse them for lunchand carfare. Other employees had no conversationsat all with Local 1115 representatives, "voted theirmind" in the election, and had not signed cards forLocal 1115.The judge noted that reported Board cases deal-ingwith preelection payments by unions to em-ployees have arisen in the election objections arearather than as 8(b)(1)(A) allegations.He addressedthe 8(b)(1)(A) issue that he viewed as having beenleft open by the Supreme Court inNLRB v. SavairMfg. Co.,414 U.S. 270 (1973). He found no evi-dence that any payment was expressly conditionedon support for Local 1115 or that any employeebelieved he was compelled to vote for Local 11152No exceptions were filed to the judge's dismissal of the allegationthat the RespondentEmployer violatedSec 8(a)(3) in discharging em-IThe unit consists of technical, service,and maintenanceemployees.ployee Faith McDonald.287 NLRB No. 48 458DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbecause of receiving the money. Further all author-ization cards obtained prior to the election were se-cured before the first payments.However, the judge rejected Local 1115's argu-ment that, at worst, its conduct constituted "inter-ference" and thus does not reach the level of an8(b)(1)(A) violation that requires "restraint or coer-cion."The judge found no, legitimate reason formaking the payments. He found that not all em-ployees receiving them had complained of lowwages and that no statements of expenses for mealsand transportation were requested from the recipi-ents.We agree with the judge's conclusion that the8(b)(1)(A) standard was met in that a large numberof employees were given the impression shortlybefore the election that the supplement to theirwages would continue if Local 1115 were selectedas the bargaining representative. These paymentsthus tended to restrain and coerce employees fromvoting against Local 1115.Local 1115 won the election and on 15 October1981 was certified by the Regional Director. Pursu-ant to the certification the Employer recognizedLocal 1115 and on 1 December 1981 and 4 January1982 entered into collective-bargaining agreementswith it.On 16 March 1982, " following receipt of a letterfrom Charging Party Local 144, the Regional Di-rector issued a Notice to Show Cause why the cer-tification should not be revoked. On 12 JanuaryLocal 144 had 'filed 8(a)(2) and 8(b)(1)(A) chargesasserting that the recognition extended by the Em-ployer and accepted by Local 1115 was prematureand that the payments to employees by Local 1115were unlawful. The Regional Director also basedhis Notice to Show Cause on Local 144's furtherassertions that the Employer and Local 1115 fraud-ulently induced the Board to issue the certificationand that the Employer had "packed" or "padded"theExcelsiorlist.The record shows that the Regional Directorscheduled a hearing on his Notice to Show Cause.,Prior to the commencement of the hearing Local1115 filed a motion to withdraw its petition and theparties stipulated that the certification in Case 29-RC-5535 be revoked and declared null and void.The Regional Director then ordered that the Certi-ficationof Representative issued on 15 October1981 be revoked retroactive to that date.The judge addressed the premature recognitionissue raised by the complaint in Cases 29-CA-9457and 29-CB-4791. In finding the reciprocal viola-tions, he applied the tests set forth inHerman Bros.,264 NLRB 439 (1982). The judge found that at thetime of recognition the Employer was not engagedinnormal business operations and had not em-ployed a substantial and representative complementof-its projected work force.The judge's analysis overlooked a critical factorin that he did not consider the effect of the Board'srepresentation proceedings on Local 1115's statusat the time of recognition, as a result of which itbecame a Board-certified representative of the unitemployees. It is important to note that the judgefound no -merit to the General Counsel's claimsthat the Employer and Local 1115 engaged in acollusive scheme to secure certification and thatthe Employer "packed" theExcelsiorlist.We arefully aware that the certification was later revokedretroactively to include the period of recognitionand bargaining.3 However, viewing the situation asthe parties saw it immediately following the 15 Oc-tober 1981 certification, and in the absence of fraudor collusion, we shall not find premature recogni-tion violations when either of the parties by actingotherwise could have subjected itself to unfairlabor practice charges based on a refusal to bargainin the presence of a then-valid Board certification.4Turning to the 8(a)(2) allegation in Case 29-CA-9708 we agree with the judge that the case turnson the application of the Board's dual-card theory.Local 1115 began an organizing campaign amongthe Employer's 11 registered nurses during Decem-ber 1981. By 18 January 1982 Local 1115 had ob-tained signed - authorization cards from a majoritydemand for recognition. Following a card count,the Employer recognized Local 1115 on 20 Janu-ary.On 25 January Local 144 filed a petition inCase 29-RC-5637 with majority support in authori-zation cards obtained prior to Local 1115's recogni-tion.We agree with the judge's reasoning in find-ing that five of the six cards submitted to the Em-ployer by Local 1115 may not be counted towardthe majority status of that union because the sign-ers of those cards also signed cards for Local 144.Thus, in the absence of a majority for Local 1115on 20 January, we find, as did the Midge, that Re-spondent Employer violated Section 8(a)(2). SeeBruckner Nursing Home,262 NLRB 955 at fn. 13(1982), citingLadies Garment Workers (Bernhard-Altmann Texas Corp.) v.NLRB,366U.S. 731(1961). In accord with this policy, we find that anelection is the best means of resolving the compet-ing claims of the rival unions in this case. As the3We give no weight to the fact that the revocation occurred prior toany hearing on the meritsof the allegations underlying the Notice toShow Cause4We thereforealso dismissthe derivative allegations that the Employ-er violatedSec 8(a)(3) and that Local 1115 violated Sec 8(b)(2) by in-cluding union-security and dues-checkoff provisions in their collective-bargaining agreements FLATBUSH MANOR CARE CENTERelection hasalreadybeen conducted, 5we find thatthe recognitionof Local 1115, although technicallyin contraventionof the Act, doesnot warrant aremedy particularly when thereis no evidence thattheEmployerever engaged in bargaining withLocal 1115. Accordinglywe shall dismiss the alle-gation. 6ORDERThe National LaborRelations Board orders thatthe Respondent,Local 1115,Nursing Home andHospitalEmployeesUnion,A Divisionof 1115,JointBoard,itsofficers,agents, and representa-tives, shall1.Cease and desist from(a)Making paymentsof money toemployees ofFlatbush ManorCare Center for the purpose of co-ercing such employeesprior to any Board-conduct-ed election.(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section7 of the Act.2.Takethe followingaffirmativeaction neces-sary toeffectuate the policiesof the Act.(a)Post in conspicuous places in its businessoffice,meeting halls,and places where notices toitsmembers are customarilypostedcopies of theattached notice marked"Appendix A."7 Copies ofthe notice,on formsprovided by theRegional Di-rector forRegion 29, after being signed by the Re-spondent'sauthorizedrepresentative,shallbeposted bytheRespondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all placeswhere no-tices to members are customarily posted.Reasona-ble steps shallbe taken bytheRespondent toensure that the notices are not altered,defaced, orcovered by any othermaterial.Copiesof the notice6 Pursuant to the petition the Regional Director issued a Decision andDirection of Election Both Intervenor Local 1115 and the Employerfiled requests for review. The election was held on 13 April 1982 and theballotswere impounded pending the Board's disposition of the requestsfor review.The Board denied review of all issues on 29 April 1982. On19May Local 144 filed the 8(a)(2) charges in the instant case and theRegional Director viewed these charges as blocking the further process-ing of the representation case.On 16 July 1982 the Board issued its deci-sion inBruckner Nursing Home,supraOn 5 August Local 1115 filed arequest for reconsideration of the Board's denial of its initial request forreview based onBruckner.On 10 September 1982 the Board denied therequest as lacking in merit.There is no evidence that professionals other than registered nurseswere employed by the Employer.Further,no party has challenged theappropriateness of the unit.6 In view of the fact that we have dismissed the complaint concerningRespondent FlatbushManor Care Center,theRegionalDirector forRegion 29 may open and count the ballots in Case 29-RC-5637,furnish atally to the parties,and take further appropriate action7 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "459shall also beposted atthe Respondent Employer'splace of business if it is willing.(b)Notify theRegionalDirector inwritingwithin 20days from the date ofthisOrder whatsteps the Respondent has takento comply.IT IS FURTHER RECOMMENDED that the com-plaint regarding Respondent Flatbush Manor CareCenter is dismissed.MEMBER STEPHENS, dissenting in part.Iagreewiththemajority'sadoption of thejudge'sfindingthattheRespondentLocal 1115violated Section8(b)(1)(A) by makingpayments toemployeesof Flatbush Manor Care Center prior toa Board-conductedelection in the unitof technical,service,and maintenance employeesstyled by thejudge asthe "bluecollar"unit.However,I dissentfrom my colleagues'reversal ofthe premature rec-ognition violationsfound by thejudge with respectto the bluecollar unit and with their dismissal ofthe 8(a)(2) allegation with respect to the registerednurses unit.Concerning the blue collar unit,my colleaguesdo not quarrelwith thejudge's finding,with whichI also agree,that underHerman Bros.,264 NLRB439 (1982),Local 1115 wasa minority representa-tive at the time of recognition and hence the recog-nitionwas in fact premature.In myview,LadiesGarmentWorkers(BernhardAltmannCorp.)v.NLRB,366 U.S. 731 (1961),plainlycontrols here-a good-faith belief that a union is the majority rep-resentative is no defense to 8(a)(2) and 8(b)(1)(A)allegations of extending recognition to a minorityunion.Although they do not say so explicitly, themajoritywould recognize an exception toBern-hard-Altmanninwhich theparties' good-faith reli-ance is based on a Boardcertification.This posi-tion,however,begs the questionof whether thecertificationhad been properlygrantedin the firstinstance.Here it was not, as it was later retroac-tively revoked by theRegional Director at the re-quest of the parties.(In fact it was revoked on thebasisof facts thathad been known to the parties atthe time recognition was extended.)InRaineySecurity Agency,274 NLRB269, 281(1985),the Board adopted afindingof an 8(a)(2)violationthatthe judge had explained as follows:[T]he law requiresthat theremust in facthave been majoritysupportat the time of rec-ognition.That fact of majority support will or-dinarily be presumed, as all actions such asrecognition are normally presumed to be con-sistentwiththe law.But once there is someshowing that any earlier-gatheredmajority,however manifested,might havebeen obtainedormaintainedby improperinfluence, the 460DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBoard may, in the exercise of its reasonedjudgment, ^ require the parties to divorce untilproperly wed. [Emphasis added.]On this basis I would therefore adopt the judge'sfindings of 8(a)(2) and 8(b)(1)(A) violations and thecorresponding derivative violations of Sections8(a)(3) and 8(b)(2).Next, concerning the nurses unit, I agree withmy colleagues' adoption of the judge's dual-cardanalysis and his subsequent finding ofan 8(a)(2)violation based onBernhard-Altmann.Ipart com-pany with, them, however, when they not only de-cline tomeet the Board's 10(c) obligation toremedy the unfair labor practice, but decide actual-ly to dismiss the complaint. The judge, in my view,recommended the appropriate remedy for this8(a)(2) violation-order the Respondent employerto withdraw and withhold recognition from the un-lawfully recognized Local 1115 until thatunion iscertified by the Board as the exclusive representa-tive of thenurses.Iwould adopt, the judge's rec-ommended Order.The majority's dismissalof what they concede isa meritorious complaintallegationis based on theirapplication ofBruckner Nursing Home,262 NLRB955 (1982). They would rely on the election al-ready heldas being inaccord withBruckner'sman-date, given a properly supported petition by oneunit, for an election to resolve competing majorityclaimsof rival unions. It is important, however, torecognize thatBruckner,in espousingan election toresolve a representationissue'inwhich rival unionsboth claim majority support, is predicated on thepresence of actual uncoerced majority support forthe union recognized before a rival petition is filed.Brucknerdid not contemplate the situation present-ed here, namely,an 8(a)(2) charge filed after a peti-tion was filed in a two-union initialorganizing con-text, alleging that the employer had accorded pre-petition recognition to a labor organization that didnot actually have majority support. More specifi-cally,Brucknercertainly does not cover the situa=tion in which the petitioner, here Local 144, filedpostelection but pretally charges that the Respond-ent Employer violated Section 8(a)(2) by prepeti-tion recognition of Local 1115.Under these circumstances, the Regional Direc-tor properly exercised his discretion in deciding tohold the representation case in abeyance pendingfirst the resolution of the 8(a)(2) charge and then afinal decision on the resulting complaint.BecauseCase 29-RC-5637 has not been consolidated withthis unfair labor practice proceeding and thereforeisnot now before us and because, in my view, theRespondent Employer should be ordered to takethe traditional actions to remedy its 8(a)(2) viola-tion, I consider it unwise at this point to suggest'that' theRegionalDirector take any particularactionwith respect to the representation case. Iwould, instead, leave it to the Regional Director,following receipt of such an order and his subse-quent consultation with the parties, to,take what-ever action he deems appropriate.APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT make payments of money to em-ployees of Flatbush Manor Care Center for thepurpose of coercing employees prior to any Board-conducted' election.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.LOCAL 1115, NURSING HOME ANDHOSPITAL EMPLOYEES UNION, A DI-VISION OF 1115, JOINT BOARDLauren Rich, Esq.,for the General Counsel.Morris Tuchman, Esq. (Gluck and Tuchman, Esqs.),ofNew York, New York, for the Respondent Employer.Richard Greenspan, Esq. (Charles R. Katz, P.C.),of NewYork, New York, for Respondent Union.Daniel Engelstein, Esq. (Vladeck,Waldman, Elias &' En-gelhard,P. C ), of New York, New York, for Local144.DECISIONSTATEMENT OF THE CASESTEVEN DAVIs, Administrative Law Judge. Pursuantto various charges filed by Local 144, Hotel, Hospital,Nursing Home and Allied Services Union, Service Em-ployeesInternationalUnion, AFL-CIO (Local 144) andby Local 6,InternationalFederation of Health Profes-sionals,ILA, AFL-CIO (Local 6), complaints, later con-solidated for hearing were issued by Region 29 of theNational Labor RelationsBoard againstFlatbush ManorCare Center (Respondent Employer or the Employer)and againstLocal 1115, Nursing Home & Hospital Em-ployeesUnion, a Division of 1115, Joint Board '(Re-spondent Union or Local 1115).Specifically,thecomplaint inCase 29-CA-9462,which wasissuedon March 17, 1982, based on a chargefiled by Local 144 on February 1, 1982, alleged that theEmployer violated Section8(a)(1) and(3) of the Act bydischarging FaithMcDonald on January 29, 1982, be- FLATBUSH MANOR CARE CENTER461cause of her activities in behalf of Local 144.The com-plaint in Case29-CA-9708,which was issued on August10, 1982, based on a chargefiled byLocal 144 on May19,1982, alleged that the Employer violated Section8(a)(1) and(2) of the Act on January 20,1982, by grant-ing recognitiontoLocal1115 in a unit of registerednurses employedby the Employer,at a timewhen Local1115 did not represent an uncoerced majority of the em-ployees in the registered nurses unit.The complaint in Cases 29-CA-9457 and 29-CB-4791,which was issued on September 29, 1982,as amended atthe hearing,based on chargesfiled by Local144 on Jan-uary 29, 1982,alleged that the Employer violated Sec-tion 8(a)(1), (2), and(3) and Local 1115 violated Section8(b)(1)(A) and 8(b)(2) of the Act by engaging in certainof the following conduct:(a) on or after October 15,1981, the Employer recognizedLocal 1115as the collec-tive-bargaining representative of the employees in a unitconsistingof full-time and regular part-time technicalemployees and service and maintenance employees, in-cluding licensed practical nurses, nurses aides, dietaryemployees,and housekeeping employees(blue collarunit), (b) about December 1, 1981 and about January 4,1982, the Employer and Local 1115 entered into separatecollective-bargaining agreements,and since those dates,have maintained and enforced them,which cover certainterms and conditions of employment of the blue collaremployees,and which agreements contain union-securityand dues-checkoffprovisions,(c) recognition was grant-ed and the collective-bargaining agreements were en-tered into as described above, notwithstanding that atthat time Local 1115 did not represent and has not repre-sented an uncoerced majority of the blue collar employ-ees, (d)inAugust through September 1981, Local 1115made direct monetary payments to the blue collar em-ployees in order to induce them to become members ofLocal 1115 and to induce them to vote for Local 1115 ina Board-conducted election.'The complaint in Cases 29-CA-9772and 29-CB-4943,which was issued on October 7, 1982, as amended at thehearing, based on charges filed by Local 6 on June 16and 18,1982,was identical in all material respects to thecomplaint in Cases 29-CA-9457 and29-CB-4791, dis-cussed above.2 The hearing was held before me inBrooklyn,New York,on various dates in Octoberthrough December 1982.'Respondent Union moves to dismiss the complaints on the groundthat the charges did not provide with sufficient specificity the basis of thecomplaints and without such notice the complaints are barred by Sec.10(b) of the Act. I deny the motion.A charge is not a pleading and doesnot require the specificity of a pleading.The complaint is not restrictedto the precise allegations of the charge,and it may allege any matterclosely related to or growing out of the charged conduct or related tothe controversy that produced the charge.Flex Plastics,262 NLRB 651,652 (1982).2 I grant the Employer'smotion to dismiss, only as to the allegationconcerning the alleged unlawful payments made by Local 115 from Sep-tember to November 1981. These acts occurred more than 6 monthsprior to the filing of the charges by Local 6 on June 16 and 18,1982, andis therefore barred by Sec. 10(b) of the Act.The other allegations of thecomplaint concern the nonrepresentative status of Local 1115 that oc-curred within the 10(b) period and will not be dismissedOn the entire record,including my observation of thedemeanor of the witnesses,and after due consideration ofthe briefs filed by all parties,Imake the followingFINDINGS OF FACTI. JURISDICTIONRespondentEmployer, aNew Yorkcorporation,having its principaloffice andplace of business at 2107DitmasAvenue,Brooklyn,New York,isengaged as ahealth care institution in the operation of a nursing homeproviding in-patient medical and professional care serv-ices.Based on a projection of its operations during thecalendar year 1982, Respondent Employer, in the courseand conduct of its operations,will derive annual grossrevenues in excessof $2,500,000and will purchase andreceive at its Brooklyn,New York facility, food,drugs,medical, and other supplies valued in excessof $50,000directly in interstate commerce from points outside theState of NewYork.Respondent Employer admits, and Ifind,that it is an employer engaged in commerce withinthe meaning of Section2(2), (6), and (7) of the Act andthat Locals 6, 144, and1115 are labor organizations witinthe meaning of Section2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. TheBasic FactsIn June 1980, the Employer appliedto the New YorkState Health Department for a license to operate a nurs-ing home, and received such license in December 1980.The building occupiedby theEmployer containsfive pa-tient floors for administrative offices and a basement. Itis expectedto have200 patients when fully operational.The facilityreceived its first patient onNovember 23,1981. The firstfloorwas filled withpatients in early De-cember 1981.The secondfloor was opened and had afull complement of patients in late December1981. Thethird floor was opened in late Juneor early July 1982andwasfilled3weeks later.The fourthfloor wasopened in September.At the time of thehearing, in De-cember 1982, the fifthfloor had not yet opened for pa-tients.Prior to theadmission of patients,much repair workneededto bedone to prepare the facility and,according-ly, employees were hired in August and September 1981.On September 10, 1981,Local 1115 fileda petition3 torepresent certain employees.On September 16, the Em-ployerand Local 1115executed a stipulationfor certifi-cation upon consent electionin whichitwas agreed thatan election wouldbe heldon October 1, and that thoseeligible to vote would be employees uponthe payroll forthe period ending September 12. During the campaign,Local1115made certain payments to employees. Theresult of the election was that Local 1115 was selectedby a vote of 51 to 1.On October 15, Local 1115was certified as the exclu-sive representative of the employees in a unit consistingof all full-time and regular part-time technical employees8 Case 29-RC-5535. 462DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand service and maintenance employees,including li-censed practical nurses, nurses aides,dietary employees,and housekeeping employees(blue collar unit)and there-after on November 12, 1981, the Employer recognizedLocal 1115, based on the certification. Subsequently, col-lective-bargaining agreements were executed on Decem-ber 1, 1981, and January 4, 1982.BeginninginDecember 1981, Local 144 attempted toorganize the employees of the Employer,and obtainedcertain signed authorization cards from them.However,on January 18, 1982, Local 1115 demanded such recogni-tion based on a card check of certain Local 1115 authori-zation cards signed by registered nurses.On January 25, 1982, Local 144 filed a petition for anelection among the Employer's registered nurses.4 TheEmployer and Local 1115 alleged that the recognition ofLocal1115 constituted a bar to the processing of the pe-tition,but the Regional Director,affirmed by the Board,directed that an election be held.5On January 29, employee Faith McDonald was dis-charged.On March 16, based on a letter by Local 144, the Re-gional Director issued an order to show cause why thecertification issued to Local 1115 in the blue collar unitshould not be revoked. A hearing was held at whichLocal 1115 moved to withdrawitspetitionin the bluecollar unit, on which it had received certification.6 OnSeptember 23, 1982, the Regional Director revoked thecertificationof Local 1115in the blue collar unit retroac-tive to October 15, 1981.B. The Issues1.The blue collar unita.Payments by Local 1115 to employeesThe complaint alleges that Local 1115 made directmonetary payments to employees from August to Sep-tember 1981 in order to induce them to become membersof Local 1115 and to vote for Local 1115 in the electionheld on October 1.The General Counsel argues that the payments violat-ed Section8(b)(1)(A) of theAct becausetheywere madeto induce employees to vote for Local 1115 or, in the ab-sence of proof of such intent, had a tendency to influ-ence the outcome of the election and therefore tended tocoerce employees in their freedom of choice.Local1115 admits making the payments to the em-ployees,which were drawn on that Union's checks.However, it claims that the payments were legitimatelymade when it received complaints from the employeeswhom it solicited to organize the Employer that theirwages were too low. It further argues that the moneywas paid to employees regardless of their support forLocal 1115 and was not conditioned on a vote for it.4Case 29-RC-5637.5The ballotshave been impounded and the case is blocked pendingthe outcome of the instant matter.° Case 29-RC-5535(1) FactsLocal 1115 paid a total of $2241.32 to 48 employees, inpayments ranging from$4.80 to$114.7The paymentswere made from September 22, 1981,toNovember 25,1981.The names of the 48 employees receiving themoney were all on theExcelsiorlist provided by the Em-ployer.Sixteen other persons on the list did not receiveany moneyfrom Local 1115.8A petition was filed by Local 1115 on September 10,1981, and the election was held on October 1.8Employees Norma Michel,George Suarez, and KatieTeagle testified consistently that they were asked by DeLaurentis if they would apply for jobs at the Employerto help him organizeit.Theywere, at the time, em-ployed elsewhere in institutions represented by Local1115.They agreed, applied for, and began work at theEmployer. They referred others to work there, some ofwhom were accepted for employment, and theyalso so-licited employees to sign cards for Local 1115.Shortlyafter they began work at the Employer, Michel, San-tiago, and Teagle told De Laurentis that the wages paidby the Employer (about $3.80 per hour) were too low,and also reported to him that the employees they re-ferred complained too about the depressed pay.10 DeLaurentis toldMichel,Santiago,and Teagle that theUnion would pay them and the people they referred$1.20 per hour for lunch and carfare."" They eachchecked thesign-in book and reported to De Laurentisthe hours the employees worked each day.Employee Shirley Sargeant testified that she was toldby Local 1115 business agent Diane Dominowicz toapply for a job at the Employer if she wished. Sargeantdid so, and was told by Dominowicz to send the pays-tubs she received from the Employer to Local 1115, andthe Union would give her additional money so that hertotalwage would be $4.95 per hour.12 Employee Clar-ence Davis was also told by Dominowicz that the Unionwould pay him the difference between his salary, whichwas $3.50, and $5.Employee Allen Shannon testified that a Local 1115representative told him that jobs were available at the7 See App.1for a list of names of the employees who received checks,the amounts they received,and the dates of the checks.8Alex De Laurentis,the vice president of Local 1115,testified that thepayments of$54.81 to Christine Coleman and $54.41 to ledma Manswellon October 15, and the payments of $48 to Norma Michel and $114 toGeorge Suarez on October 5 were made because it is that Union's prac-tice to give I day's pay to its election observers,and those people werethe Union's designees.However,he testified on cross-examination thatthe Union had only one observer,Michel,present at the election and theother three were alternate observers.He also testified that he designatedonly one chief alternate observer,Lynette Samuels, on a form submittedprior to the election.She received$42.60 on October15.De Laurentisfurther stated that the$114 payment to Suarez represented 2 days' workbecause(a) he was an alternate observer and (b) he performed certain or-ganizingwork for Local 1115.°The bulk of the payments were made on September22 and October2 and 5.10 Sargeant's salary was about $3.50 per hour.I tTeagle stated that De Laurentis said that he would pay all the em-ployees.17 Employee Roberto Manzanares told De Laurentis that the Employ-er'swages were too low. De Laurentis replied that Local 1115 wouldpay him $1.20 per hour more for lunch and carfare FLATBUSH MANOR CARE CENTER463Employer. He applied for andreceived a part-time job,working only1day per week. About1week before theelection hewas told by Local1115 agent Dominowiczthat if he took the day off from hisregular employer,ConsolidatedMaintenance,atRockawayCare Center,and votedin the election at the Employer,he would bepaidfor taking the day off. Thereafter,on October 15, acheck wasissued by Local 1115 toShannonfor $28.Carmen Oquendotestified that she wastold by fellowemployee Sebastian Santiago that the checks she re-ceived from Local 1115 were for thepurpose of increas-ing her wagefrom $3.80 per hourto $5 perhour, andwere intended for reinbursement for carfare and lunch.Oquendodid not speak to anyonefrom Local 1115before shereceivedthe checks.A few days before theelection a meeting was held atthe home of employee Castro.De Laurentis and about26 workerswere present.A Local 1115campaign leafletwas distributed,whichcontained a marked sample ballotand urged employeesto vote for Local 1115 inthe elec-tion onOctober 1. EmployeeSteven Harrison testifiedthatDe Laurentis told him at the meeting that thechecks he received from Local1115 were given becausethe Employer was not paying its employees the "properamount,"and thereforetheUnionwas making up thedifference between the hourly wages paid and $5 perhour.Other employeetestimony was adduced to the effectthat certain employees who received payments fromLocal 1115 (a) had no conversation with union represent-atives concerning the money or the reason they receivedit,(b)werenot told to vote for Local 1115in the elec-tion,(c) votedtheir mind in the election,and (d) had notsigned cards forLocal 1115.(2)AnalysisApparently the only cases that have decided on themerits the issue of preelection payments to voters byunions have arisen as objections to elections,and not asviolations of Section 8(b)(1)(A).13In the major case on the issue of preelection benefitsto employees by a union,NLRB v. Savair Mfg. Co.,14theSupremeCourtheld that a waiver of union initiation feesfor only those employees signing authorization cardsbefore the election impairs employees'free choice in theelection.Union cards so obtained would constitute "en-dorsement,"serve to "paint a false picture of employeesupport," and perhaps create a feeling of obligation tovote for the Union in the election.15 The Court made itclear that only an across-the-board offer to waive suchfees for all employees,whether they sign cards before orafter the election, is a permissible campaign tactic.The Court,however, alluded to the issue presentedherein:13Two cases contained allegations that a waiver of initiation fees vio-lated Sec. 8(b)(1)(A). However,the complaints both were dismissed oncredibilitygrounds.BakeryWorkers Local 213 (BeatriceFoods),261NLRB 773,787 (1982);Amalgamated Industrial Union. Local 76B (Univer-sity of NewHaven),246 NLRB727, 730-731 (1979).14 414 U.S. 270 (1973).15 Id.at 277-278.Any procedurerequiring a "fair"electionmusthonor the right of thosewho oppose a union aswell as thosewho favor it. The Act is wholly neu-tralwhenitcomes to that basicchoice. By § 7 oftheAct employees have the right not only to"form,join,or assist"unions but also the right "torefrain from any or all of suchactivities." 29 U.S.C.§ 157. An employerwho promises to increase thefringebenefits by $10 for eachemployeewho votesagainst the union,if theunion wins the election,wouldcross theforbiddenline under our decisions.SeeNLRB v. Exchange Parts Co.,375 U.S. 405. Theright of employees to "form,join,or assist" laborunions guaranteedby § 7 hasan express sanction in§ 8(a)(1) whichmakes it an unfairlabor practice foran employer"to interfere with,restrain,or coerceemployees"inthe exerciseof those rights. 29U.S.C. §§ 157,158(a)(1).Such interference is anunfairlabor practiceasweheld inNLRB v. Ex-changeParts Co.,supra.But, asalready noted, § 7guaranteesthe right of employees "to refrain fromany orall of such activities."Congress has also listed in § 8(b)of the Act"unfair"laborpracticesof unions.29U.S.C.§ 158(b).Thereisno explicit provisionwhichmakes "interference"by a union with the right ofan employee to"refrain" from union activities anunfairlabor practice.Section 8(c), however, provides:"The expressingof any views,argument,or opin-ion, or thedisseminationthereof,whether in writ-ten, printed, graphic, or visual form, shall not con-stitute or be evidence of an unfair labor practiceunderany ofthe provisionsof this subchapter, ifsuchexpression contains no threat of reprisal orforceor promiseof benefit." .. .Whetheritwould bean "unfair" labor practice fora union to promise a specialbenefitto thosewhosignup for a unionseems not to have been squarely re-solved.The right of a free choiceis,however,inherentin the principlesreflectedin § 9(c)(1)(A).16[Emphasisadded.]The Court thereforeput the issuesquarely: "whetheritwould be an unfair labor practice. . .to promise aspecial benefitto those whosign up for a union." In theinstant case,as correctly argued byLocal 1115,there isno evidence that any payment was expressly conditionedon supportfor Local 1115, voting forit in the election;or that any employeebelieved thathe was compelled tovote for itbecause of receiving money from the Union.On the contrary,itappears that all authorization cardsobtainedprior to theelectionwere secured by Septem-ber 10,at least 12 daysbefore thefirst payments weremade by Local 1115.Moreover, there was no evidencethat theemployees who were paid for being alternateunionobserversat the electionwere told beforethe elec-tion, that they would bepaid for acting in such capacity.I ° Id. at 278-279. 464DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe checks they receivedwere all dated after the elec-tion was held.The standardin evaluatingthe conduct of Local 1115iswhether the payments"tended torestrainor coerceemployees"in exerciseof their Section 7rights.17There is noquestionbut that thepayments to the largenumber ofemployees on theExcelsiorlist tended to re-strain or coerce them in the exerciseof their Section 7right to refrainfrom voting for Local 1115. A paymentby an employerto cause an employee to vote against aunion violates Section 8(a)(1) of theAct.18A similar actby a union would also violate Section8(b)(1)(A). InBernhard-Altmann,19theSupreme Courtstated:IntheTaft-HartleyLaw,Congressadded§ 8(b)(1)(A) to theWagnerAct, prohibiting, as theCourt of Appeals held, "unions from invading therights of employees under § 7 in a fashion compara-ble to the activitiesof employersprohibited under§ 8(a)(1)." . . . It was the intent of Congress toimpose upon unions the same restrictionswhich theWagnerAct imposedon employers with respect toviolations of employee rights.20Local1115 argues that Section 8(a)(1) and 8(b)(1)(A)are not coextensive because Section 8(a)(1) prohibits "in-terference"whereas Section 8(b)(1)(A) contains no re-striction against "interference," but onlyprohibits union"restraint or coercion," and was designedto reach onlycases involving violence, threats,and intimidation.Al-thoughit is truethatSection8(b)(1)(A) does notcontainthe word "interference," "its range of application is notlimited to union conduct involving threats ofviolence oreconomic coercion."21Omissionof thewords "interferewith"from Sec-tion 8(b)(1)(A)was notintended to indicate thatunionconduct shouldbe measured against a less de-manding standardthan employer conduct. The leg-islationasoriginallyproposed contained thesewords. They weredeleted because it was fearedthat they would undulyrestrict union organizationcampaigns; they mightbe "construed to mean thatany conversation, any persuasion,any urging on thepart of anyperson,in an effort to persuade anotherto join a labor organization,wouldconstitute anunfair labor practice." 93 Cong.Rec. 4399 (1947), 2Leg. Hist.1138 (remarks of Senator Ives).SenatorTaft agreed to the deletion because he was con-vinced it would have no effecton the application ofSection 8(b)(1)(A):Ihave consultedwiththe attorneysand they tellme that eliminationof the words"interfere with"would not, sofar as they know, have any effecton the court decisions. Eliminating those wordswould not make any substantial change in themeaning.. . .Id. (remarks of SenatorTaft).Similarly,SenatorBall stated that "the words `interfere with'are veryvague,"that evenwithrespect to employers "nocomplaint is ever issued on the interference angle,"and that, because union organizational activitiesmight be affected,it is "important that such vaguelanguage be eliminated...." 93 Cong.Rec. 4399(1947),2Leg.Hist.1139 (remarks of SenatorBall).22No legitimate reason existed for Local 1115 to makethe payments other than to attempt to cause the employ-ees receiving them to vote for it.Not all employees re-ceiving the payments complained to the Union regardingtheir low wages at the Employer and notwithstandingthe Union's suggestion that the money be considered ascompensation for meals and transportation,no statementsof such expenses were requested from any employees.The payments were therefore designed to improperlycause the employees thus paid to be compelled to votefor the provider of such gifts with the effect that theywere restrained and coerced from voting against Local1115.I am aware that in the case involving preelection pay-ments by a union in representation cases involving objec-tionable conduct issues, not all such payments constituteimproper conduct:Indeed,"the mere fact that a paymenthas been made.. .does not require a per se finding thatthe employee'sright to make a free and uncoercedchoice of a bargaining representative has been de-stroyed."23However,the facts of this case,involvingpayments to large numbers of employees on theExcelsiorlistshortlybefore the election combined with theUnion's stated purpose to the employees of increasingtheir hourly wage, thereby undeniably left the impressionthat the supplement to their wages would continue if itwas selected as their bargaining representative,and clear-ly tended to restrain or coerce employees in the exerciseof their Section 7 rights to reject Local 1115.24I therefore find and conclude that Local 1115 violatedSection 8(b)l)(A) by its preelection payments to employ-ees.b.Recognitionof Local 1115(1) FactsThe General Counsel alleges thatLocal1115 was rec-ognized,and collective-bargaining agreements enteredinto for the blue collar unit when it did not represent anuncoerced majority of the employees in that unit.2517LaborersLocal496(Newport News of Ohio),258 NLRB 1105 In. 2(1981).18 Roth's/GA Foodlmers,259 NLRB 132, 133 (1981).19Ladies'Garment Workers(Bernhard-Altmann) v.NLRB,366 U.S.731 (1961)20 Id at 738.21HeltonY.NLRB,656 F.2d 883(D C. Cit.1981), revg 248 NLRB 83(1980).22 Id. at 889.2aGulf States Canners,242 NLRB 1326, 1327 (1979)24The campaign documentof Local 1115distributed to a largenumber of employees at a meeting a few days before the election stated,inter alia:"Vote for Local1115 for better wages and increases every 6months."25The unit as set forth in the contract consists of "all employees ex-cluding registered nurses, confidential,officeand clerical employees, su-pervisors, watchmen and guards." FLATBUSH MANOR CARE CENTER465In addition,theGeneral Counsel argues but did notallege in the complaint that when it recognized Local1115, the Employer did not employa representativecomplement of employees.26The critical date fordetermining these issues is thedate that recognition was accorded.27Recognition wasdemanded by Local 1115 by letter dated October 27,1981, in which it requested certain information concern-ing the bargaining unit and a date to begin negotiations.By letter dated November 12, 1981, the Employer re-sponded to the letter of Local 1115 by providing certaininformation as to unit employees.I accordingly find thatthe EmployerrecognizedLocal 1115 on November 12,1981.28The Employerreceived its license from theNew YorkStateHealthDepartment in December 1980. Renova-tions to the building were completed in July or August1981 and it was expected that patients would be admittedat that time. However, in June or July 1981, the Em-ployer requested a delay in its opening date because itwas not yet ready for a preopening survey to be con-ducted by the health department. The new date for thesurvey was set for September 1981. In early October anew inspection date was arranged for mid-November.However, because the Employer'smortgage brokerneeded an earlier inspection date, the health departmentagreed to and did perform a full, preopening survey ofthe premises on October 30. Thereafter, certain minormodificationswere made, and on November 17 or 18,after another inspection,permission was granted to openand admit patients on November 23, 1981.In September 1981, certain employees were hired toand did perform,on a part-time basis,maintenance;cleaningwork,which included washing floors, walls,beds,windows, making beds, cleaning the kitchen; set-ting up nursing units and painting.The Employer closed for the Jewish holiday of Suc-coth on October 12, 1981, remaining closed for about 2weeks, and then reopened in late October.2928 The General Counsel did not amend the complaint at the hearing toallege the nonrepresentative complement issue.Evidence as to this issuewas received over Respondents'objections.Ifind without merit their ar-guments that such evidence was improperly admitted.Respondents hadnotice,as early as the General Counsel's opening statement, that she in-tended to prove this issue;thismatter was closely related to the questionof the majority status of Local 1115, which was alleged in the complaint;and the matter was fully litigated.Although Respondents may not havechosen to present evidence as to this issue,they had an opportunity to doso as they were on notice that this was a part of the General Counsel'scase.27Herman Bros.,264 NLRB 439, 441(1982).48 CfKlein'sGoldenManor,214 NLRB 807, 810 (1974),inwhich itwas found that recognition was accorded when collective-bargaining ne-gotiations were begun2' This according to the testimony of Employer Administrator RobertKaszirer.However,the record is somewhat unclear on this point. Al-though Kaszirer's testimony is supported by checks that indicate that em-ployees worked in late October and early November,in evidence is anundated letter addressed to "Dear Employees"that states"please be ad-vised that we will re-open,the holidays having passed, about November18, 1981." The letter is part of an exhibit bearing a cover letter datedNovember 12, 1981, sent by Kaszirer to Local 1115 official Alez DeLaurentis,which states."Enclosed please find a listing of employees whowere contacted regarding our reopening." (R. U. Exh 15) This might beexplained,however,by the fact that in October,the Employer was notexpecting a preopening survey until mid-November,and when it foundIn order to determine the twin issues of whether Local1115 represented a majority of the unit employees onNovember 12, 1981, and whether the Employer em-ployeda representative complement of employees, it isnecessary to examine certain checks produced by theEmployer issued to employees on its payroll during theperiods in question.30The Employer has followed a practice of paying itsemployees for the weekendingFriday or Saturday withchecks dated the following Wednesday or Thursday.S'Accordingly, the week ending November 13 or 14, 1981,is the critical week because it encompasses November 12,the date of recognition.In order to determine who wasemployed during that period, the checks dated Novem-ber 18 and 19 must be examined.The record reveals that no checks dated November 18or 19 were issued by the Employer, thereby supporting afinding that no employees were employed during theweek ending November 13 or 14.32Assuming that checks were issued about November 12for the period covering November 6-12 to employeesemployed during that period, the record reveals thatchecks were issued to 11 employees,33 8 of whom are ontheExcelsiorlist.34 I therefore find that 11 employeeswere employed on November 12 when recognition wasgiven.For the payroll period from November 30 to Decem-ber 5, 1981,35 the first full week of the Employer's oper-that such an inspection was to be conducted on October 30, it reopenedearlier and recalled certain employees to prepare for that survey.so The time records of the employees were unavailable, having beenthrown out.I reject the General Counsel's argument that an adverse in-ference be drawn from the Employer's failure to produce the timerecords.There was no evidence that the records were destroyed becauseof this proceeding,and the Employer's officials were not involved in theapparently routine destruction of documents that were no longer neededin its daily operationThe burden is on the General Counsel to provethat Local 1115 lacked representative status.Cf.United Supermarkets,261NLRB 1291, 1317(1982).SiSee G.C.Exhs.35 and 37B,and Kaszirer testified to that effect.Thus,for example, for the week ending Saturday,September 5, employ-ees were paid on Wednesday,September 9. Also,for the week endingFriday,December 19,employees were paid on Thursday,December 24.32 This finding would receive support in the Employer's letter datedNovember 12 and the enclosed letter stating that the Employer wouldreopen about November 18.See in. 29, supra.saMayne Alexander (G.C. Exh 39,check 203);Samuel Allen (G.C.Exh. 39,check 209),Eduardo Castro (G.C Exh 39,check 205); MarvinCastro (G.C. Exh.39, check 208);Wilford Drummond(G.C. Exh 39,check 207);Steve Harrison(G.C. Exh. 39, check 204);David Rosen-wasser(G.C. Exh.37A, check 527); Sebastian Santiago(G.C. Exh 39,check 206); A.Alvarez (G.C. Exh.37A, check 526); G.Bliomus (G.C.37A, check529); and B. Holquin(G.C. Exh. 37A check538).Checksissued to Kolman Plotshker and Ms.ed because according to Kaszirer's testimony,Plotshker hired employeesand Mejias was the director of food services94 Alexander,Allen, Eduardo,and Marvin Castro, Drummond, Harn-sion, Rosenwasser,and Santiago.35 As evidenced by checks dated December 9, many of which bear thenotation "W/E 12/5."G.C. Exh.39.The names and check numbers areas follows:D. Rosenwasser,242; S Cheng,250; E. Cox, 251; M. Fol-linger, 254; G. Ellis, 255; B. Reid,256;M.Reid,257; B. Chalmers, 258;K. G. Everett,259, B. Nurse,260; K. Teagle,261; K. Belvin,262; 1. Lee,263, S Numa,264;D. Parkes,265; C.Simmons,266; R.Welch,268;M.Grant, 269; G Hall, 270;F. Patterson, 271; C. Peters,272, V.Peters, 273;D. Wade, 274, B.Wynter, 275; W Manapa, 276; J Prescod, 277; MayneAlexander, 278, M. Caraballo,279, J.Clermont,280;E.Cahan,281; H.Continued 466DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDation after its opening on November 23, the record re-veals that 41 unit employees were employed.36 At thattime only the first floor of the facility had patients.The record further reveals that for the payroll periodending January 30, 1982, 96 unit employees were em-ployed.37 For the payroll period ending October 9, 1982,Column IExcelsiorlist,Payroll period ending 9/12/81 ........64Week ending 11/12/81 ...................................1 IWeek ending 12/5/81 ......................................41Payroll period ending 1/30/82 ....... ...............96Payroll period ending 10/9/82 ......................137(2)AnalysisThe evidence establishes that when recognition wasaccorded on November 12, 1981, 11 unit employees wereemployed on that date. Inasmuch as Local 1115 had se-cured authorization cards from seven of those employ-ees,I accordingly conclude that Local 1115 represent-ed a majority of the unit employees then employed whenrecognitionwas given by the Employer on November12.However, I further find that recognition had not beenlawfully extended on November 12, 1981, because a rep-resentative complement of employees had not yet beenemployed.As stated by the Board inHerman Bros.:40The test for determining whether recognition hasbeen lawfully extended is twofold: (1) at the timerecognition is extended, the jobs or job classifica-tions designated for the operation involved must besubstantially filled, and (2) the operation involvedmust be in normal production. The Board has notestablisheda per serule for determining whetherthere has been premature recognition, but has evalu-ated the facts to determine whether employees real-isticallyhave had an opportunity to select a bar-gaining representative. Although not determinative,the Board has looked to the test set forth inGeneralHernandez,282,M Castro, 283, W Alexander, 284, M. Clermont, 285, SSantiago, 286, A Alvarez, 287, B Holquin, 288, E Castro, 289, ClarenceDavis, 290, N Hankins, 291, E Frais, 30098 The checks of Thomasma Broughton, Chance Ostreicher, SharonWasserman, and Rachel Weinberger were not included because theywere identified in later records, social service staff, and dietician37G.C Exh 68A, as evidenced by computer payroll sheets At thattime there were patients on the first and second floors of the facility38G C Exh 68B, as evidenced by computer payroll sheets. At thattimethere were patients on four floors of the facility The fifthpatientfloor had not yet been openedwhich covered the period just prior to the opening ofthishearing,the record reveals that 137 unit employeeswere employed.38The following chart illustrates the number of employ-ees employed at various periods of time:Excelsior list ofthe 64No ofemployees, theemployeesno. employed atemployedthe times listedvertically incolumn IW/EW/EPP/EPP/E11/12/8112/5/81 of1/30/82 of10/9/82 ofof the11the41the 96the 137employees,employees,employees,employees,the no.the no..the no.the no.employedemployedemployedemployedat the timesat the timesat the timesat the timeslistedlistedlistedlistedvertically invertically invertically invertically incolumn Icolumn Icolumn Icolumn I81221208_-7751272417217246720517.67Extrusion41to determine whether recognition islawful.As in the contract-bar area, the Board, indeciding whether recognition has been improperlyextended, has attempted to protect the rights of em-ployees whoareworking, as well as those who areto work in the future.It is clear that at the time of recognition, November12, 1981, neither the jobs nor job classifications weresubstantially filled, nor, was the operation involved innormal production.The figures reveal that on November 12, 1981, 11 em-ployees were employed essentially in cleanup, mainte-nance, and preparation for opening the facility. The Em-ployer at thattime musthave known that it would even-tually be operating a five-floor patient facility, with thenumber of employeesincreasingrapidly after its opening.Thus, only 3 weeks later, on December 5, 1981, 41 em-ployees were employed; 2-1/2 months after recognition96 employees were working; and 11 months after recog-nition137employeeswere employed. The figurescompel the conclusion that a substantial and representa-tive complement of employees was not employed at thetime of recognition.In addition, on November 12, 1981, the Employer wasnot in normal production, and may not have been openat all, having been closed for Succoth and prior to the39SamuelAllen,AlejoAlvarez,Eduardo Castro,Marvin Castro,Steve Harrison, Bienvemdo Holquin, and Sebastian Santiago40 264 NLRB 439, 440-441 (1982)41General Extrusion Co,121NLRB 1165 (1958) The Board heldthere that a contract signed when an employer employed 30 percent ofitsemployee complement in 50 percent of its job classifications wouldconstitute a barto a representationpetition FLATBUSH MANOR CARE CENTERpreopening survey Even if it was open, it was not innormal operation, which is patient care, the first patientnot having been admitted until November 23.The employees employed on November 12 were notengaged in the work that they would be performingwhen the Employer opened. They were only engaged inmaintenance or preparatory work Such work is not gen-erally considered to be normal production work.42Respondents argue that the decision inKlein'sGoldenManor43is controlling here. I do not agree. InKlein's,-ashere, the union was recognized prior to the opening of anursing home, and at the time of recognition the employ-'ees were engaged in preparatory work prior to the open-ing of the facilityHowever, the significant facts notpresent here, relied on by the Board in finding no prema-ture recognition, were: (a) all employees employed at thetime of recognition were retained when the employerbegan operations 2 weeks later, (b) the employees. em-ployed at the time of recognition constituted 90 percentof the employer's staff during its first week of operation,which was the same percentage of its average number ofemployees during the next 3 months of its operations,and about 65 percent of its average weekly complementduring the balance of the year, (c) the number of em-ployees who signed cards for the union constituted a ma-jority of those employed as of the date the contract wassigned, and also was a majority of the employer's maxi-mum employee complement reached thereafter, and (d)the 11 employees employed at the time of recognition inJuly constituted more than 50 percent of the employer'scomplement of employees employed in the following 2months and about 42 percent of that complement duringthe balance of, the year.The facts in this case, specifically' the numbers of em-ployees employed at the time of recognition and thereaf-ter, simply do not support a reliance onKlein's.In this case, (a) only 7 of the 11 employees employedat the time of recognition were employed in the first fullweek of operation (week ending December 5) after theopening of the facility and (b) the 11 employees em-ployed at the time of recognition constituted only 27 per-cent of the Employer's staff during its first full week ofoperation44 and 11-1/2 percent of the staff nearly 2months after its opening,45 and only 8 percent of thestaff employed 10 months after its opening.46The 64 employees employed at,the time theExcelsiorlistwas prepared may not be used as the critical, numberin determining whether a substantial and representativecomplement were employed. The critical date, as setforth above, is the date of recognition, November 12,1981. It is true that employees were not working duringthe period of the Employer's closing in October 1981,but were recalled However, the burden of the failure ofthe vast majority of them to return to work after the re-openingmust fall on the Employer, whose closingcaused the release from employment of the employees. It42 Crown Cork & Seal Co,182 NLRB 657, 662 (1970),Lianco Contain-er Corp,173 NLRB 1444, 1448 fn 13 (1969)43 214 NLRB 807 (1974)44 Eleven of 41 employees4s Eleven of 96 employees46 Eleven of 137 employees467cannot be considered that they were still employed atthe time of recognition especially since they did notreturn to work after the Employer's temporary closing inOctober 1981.As stated inCowles Communications:47[W]here an employer recognizes a union as the ex-clusive bargaining representative of its employeeson the basis of a majority demonstrated by cards ora petition, as here, such recognition is inappropriateand unlawful if it is granted before the employerhas recruited a work force that can be consideredsubstantially representative of his anticipated com-plement of employees.The vice in such a premature grant of recognition isthe employer's committing the majority of those not yethired to a bargaining representative in whose selectionthey have had no choice.Assuming, as argued by Respondents, that authoriza-tion cards were obtained by Local 1115 from a majorityof the employees at the time of the execution of the con-tract on December 1, 1981, as set forth in the contract,48and were later obtained in August 1982 and submitted toan arbitrator for a card count, these acts do not cure theearlier illegal conduct.On the contrary, the SupremeCourt has held that initial unlawful acts taint all that fol-lowed .4 sIn finding that premature recognition was granted onNovember 12, 1981, I do not rely on any of the GeneralCounsel's claims during the hearing that (a) Respondentsengaged in a scheme or collusion to procure certificationforLocal 1115, (b) theExcelsiorlistwas "packed" or"padded," and (c) there were irregularities concerningand tampering with checks issued by the Employer. Ifind no evidence to support these claims.Iaccordingly find and conclude that by recognizingLocal 1115 at a time when the jobs or job classificationswere not substantially filled and when the facility wasnot in normal operation, and by entering into contractswith that union on December, 1, 1981, and January 4,1982; containing union security and dues-checkoff provi-sions,Respondent Employer violated Section 8(a)(1), (2),and (3) of the Act and 'Respondent Local 1115 violatedSection 8(b)(1)(A) and 8(b)(2) of the Act.2.The alleged unlawful recognition of Local 1115in the registered nurses unitThe complaint alleges that the Employer violated Sec-tion 8(a)(1) and (2) of the Act on January 20, 1982, bygranting recognition to Local 1115 when Local 1115 didnot represent an uncoerced majority of the employees inthe registered nurses unit.The General Counsel asserts that when the Employerrecognized Local 1115 (a) that Union did not possess a47 170 NLRB 1596, 1610-1611 (1968)48 The contract states that "Whereas the parties have met for the pur-pose of negotiating a collective bargaining agreement between FlatbushManor Care Center (Employer) and the aforementioned Union and hasconducted a card check to ascertain continued majority on this date "49Ladies' GarmentWorkers (Bernhard-Altmann) vNLRB,366 U S731, 738 (1961) 468DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnumerical majority of the employees in the unit, (b) cer-tain employees had also signed cards for Local 144, and(c) employer official Kaszirer knew that Local 144 wasorganizing the Employer's employees.Respondents argue that (a) the Employer was contrac-tually obligated to recognize Local 1115 as the represent-ative of the registered nurses, (b) Local 1115 representedamajority of the registered nurses, and(c)BruchnerNursing Home50requires dismissal of this allegation.aFactsOn January 18, 1982, Local 1115 demanded recogni-tion and on January 20 the Employer advised that Unionthat based on a card check conducted on January 19, ithad determined that Local 1115 represented a majorityof the Employer's 11 registered nurses, and it extendedrecognition to Local 1115At the time the Employer recognized Local 1115 onJanuary 20, 1982, five persons had signed cards for Local1115 and for Local 144.Employer Administrator Kaszirer admitted that beforehe recognized Local 1115 he knew that Local 144 wasorganizing the registered nurses but nevertheless recog-nized Local 1115 because he had a "preference" for thatUnion since he believed that it was more businesslike andprofessional than Local 144.EmployeeLocal 1115Local 144BatsonJan 11, 1982Jan10 or 16, 1982BrewsterJan16, 1982BrowneJan. 7, 1982Jan16, 1982DesVignesJan15, 1982MurrayJan. 9, 1982Jan 20, 1982NormanJ91982Reidan.,-Dec14, 1981Richards-Jan20, 1982Thomas RigbyDec 27, 1981Jan3, 1982SalmonJan 9, 1982Jan16, 1982The circumstances surrounding the execution of thecards by those signing dual cards is as followsEmployee Oliver Batson testified that he signed a cardfor Local 1115 in the Employer's premises on January11, 1982. He signed a card for Local 144 on either Janu-ary 10 or 16. It would seem likely that the card wassigned on January 16 because he stated that after hesigned the first card certain questions arose concerningthe type of coverage offered, so employees then signedcards for Local 144.5 i -Batson had formerly been amember of Local 144.Employee Marlene Stephenson-Browne testified thatshe signed a card for Local 1115 on January 7, 1982, andthereafter executed a card for Local 144 on January 16,which she mailed. Browne was a member of Local 144prior to beginning work at the EmployerEmployee Ronie James Murray testified that shesigned a card for Local 1115 on January 9, 1982, andthereafter signed a card for Local 144 on January 20.She signed both at the Employer's premises and readboth before executing themMarlene Thomas Rigby testified that she signed a cardfor Local 1115 on December 27, 1981, and thereafter ex-ecuted a card for Local 144 on January 3, 1982.Ivy Salmon testified that she signed a card for Local1115 on January 9, 1982, and executed a card for Local144 on January 16. She stated that she did not readeither card before signing it, but believed that by signingthe cards she might receive more security and greaterbenefits.On January 25, 1982, Local 144 filed a petition to rep-resent the Employer's registerednurses.A hearing washeld on February 9, at which Local 1115 intervened.The Employer and Locals 144 and 1115 stipulated at thehearing that-(a)The following 11 employees constituted all the unitemployees as of the payroll period ending January 30,1982: Batson, Brewster, Browne, deChalius, DesVignes,Kessin,McGarrell,Murray, Norman, Rigby (Thomas),and Salmon .52(b)Myrtle Richards, Celeste Burrows Augenfeld, andKevin O'Neill were "shift supervisors" and supervisorswithin the meaning of the Act.In the representation case the Employer and Local1115 'asserted that the Employer's recognition of Local1115 on January 20, 1982, acted as a bar to the process-ing of the Local 144 petition. In addition, Local 1115argued that the Employer was obligated to recognizeLocal 1115 in the registerednursesunit because its cur-rent contract covering the blue collar employees con-tained the following clause:BARGAINING UNIT:1B "Any additional classifications not presentlycovered shall become part of this Agreement whenthe Union represents a majority within such classifi-cations and shall be subject to separate negotiationsbetween the parties. The result of such negotiationsshallbe attachedas anappendix to this Agree-ment."On March 16, 1982, the Regional Director issued aDecision and Direction of Election that, inter alia, reject-ed the claims of recognition bar and contract bar, and inwhich he directed that an election be held.53None of the parties contested the Intervenor's(Local 1115's) majority claim Theparties stipulatedand the record shows thatat the timethe Interve-nor (Local 1115)was recognized,itrepresented amajority of the Employer'sregistered nurse em-ployeesThe record shows that prior to the January 20,1982, recognition of the Intervenor (Local 1115) thePetitioner (Local 144) had obtained signed authori-soBruckner Nursing Home,262 NLRB 955 (1982)5i In addition, Batson said that as a former Local 144 member he wasaware of the benefits offered by that Union51 The General Counsel alleges in the instant case that Venistene Reidshould also be included in the unit as a regular part-time employeeSsThe ballots were impounded pending the outcome of the instantcase FLATBUSH MANOR CARE CENTER469zation cards from a majority of the Employer's reg-istered nurses.Assumingarguendo,that the Petition-er (Local 144)did not obtain a majority of the cardsprior to the Intervenor's (Local 1115's) recognition,the record also shows that a supervisor of the Em-ployer had knowledge of the Petitioner's (Local144's) organizing campaign for the registered nursesprior to the recognition of the Intervenor (Local1115).Under all the circumstances,Ifind that therecognition agreement cannot be considered a barwithin theKeller Plasticsprinciple.Respondents argue that I am bound by (a) certain find-ings made in the representation case and(b) stipulationsof the parties in the representation case as to supervisorsand the number of employees in the unit.However, Re-spondents also urge that I am not boundby theRegionalDirector's findings there that no recognition bar or con-tract bar exists.54The Board has consistently held that findings in a rep-resentation case as to the supervisory status of employeesmay be relitigated in a subsequent unfair labor practicecase involving independent violations of the Act, andthat the General Counsel is not bound by stipulations ofthe parties in a representation case in which the GeneralCounsel is not a party.55The Board has noted, however, that it "may accord acertain `persuasive relevance,a kind of administrativecomity' to the prior representation case finding."56Thus, the supervisory status of Batson,Norman, Rich-ards, and Thomas Rigby are at issue.(1) BatsonBatson,a "nursing supervisor"prepared monthly time-sheets that stated how many employees would be neededto adequatelystaff the facility.He was told in advanceby managementofficialshow many wererequired. Thena dailyworkschedule was preparedthat set forth theemployees needed.The workschedule was submitted toand approvedby thedirector of nursing services or herassistant prior to its posting, and he was toldby them tocall in a replacement if the units are shorthanded,by, forexample, two employees.When he washired,Batsonwas told to tellthe directoror assistantdirectorof nurs-ing ifhe had any difficulty with staffing. He did not hireor fire employees nor recommend that anyone be dis-charged.He never gave any warnings to employees. Hetwice recommended that certain employeesbe repri-mandedfor failure to followhis instructions, but he wastold bythe director and assistantdirector to try to bemore "flexible"and to understand the employees.Batson stated that he performed six to eight writtenevaluationsfor newly hiredregistered nurses.He gavethe evaluation forms to thedirectorof nursingwho thenspoke to the employeesinvolved about theevaluation.Batson was present at some but not all of these discus-54 TheBoard denied requests for review based on those issues66Southern Paint& Waterproofing Co.,230 NLRB 429, 436 (1977),Shelly & Anderson Furniture Mfg.Co., 199 NLRB 250, 255 (1972) SeealsoAir Transit,256 NLRB 278, 279 (1981).56Air Transit,suprasions and he was not told how the evaluations would beused.Batson,who punches a timeclock,worked from 7 a.m.to 3 p.m. The director and assistant director of nursingwere on duty from 9 a.m. to 3 p.m.(2)NormanNorman,a "nursing supervisor"was told at her hirethat the Employer is a newly opened facility and thather duties initially would be to help the director and as-sistant director of nursing hire employees and begin op-erations.For about 3 to 4 months Norman interviewed prospec-tive nurses aides, checked their applications to see thatall the information was included,informed them of theirduties, and directed them to see the director or assistantdirectorwho then conducted her own interview andmade the final decision as to their hire.Norman dis-cussedwith the assistant director two employees sheinterviewed and they were ultimately hired,but shenever discussed with the assistant director an employeealready interviewed by the assistant director.Norman did not discharge anyone, did not scheduleany employees,and did not assign overtime. As thenumber ofpatientsin the facilityincreased,Norman setup the patient floors with the new employees.The director and assistant director were on duty whenNorman was working.Norman wrote evaluations for nurses aides and gavethem to the director of nursing,but had no conversationwith the director concerning the evaluations and hadnothing more to do with them after giving them to thedirector.She stated that her duties were essentially thesame as those of employee Batson.(3) RichardsRichards, a "nursing coordinator,"testified that herduties were to supervise the nurses and nurses aides andto assist with the general care of patients.She worked onthe 11 p.m. to 7 a.m. shift, at a time when she was thehighest ranking employee in the facility,when no otherdepartment heads were present.She did not hire or discharge any employees. Shecalled in replacements for employees out sick once ortwice per week, and did not have to check with anyonebefore calling in a substitute.She asked nurse's aides towork overtime.Richards substituted for admitted Supervisor Augen-feld from April to June 1982, after the events at issuehere.In answer to certain hypothetical questions aboutevents that had never occurred,Richards stated that:(1) if an employee reported to work drunk,she couldsend him home, and(2) if an employee hit a patient she would not sendhim home, but would report it to a management official.Richards also stated that she had the authority toassign employees from one floor to another if an extraemployee was needed,but she never did so, and that em- 470DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployees were supposed to request from her permission toleave early but they never did so.57(4) Thomas RigbyRigby, a "nurse supervisor,"substituted forKevinO'Neill,an admitted statutory supervisor,2 days perweek during which time she(Rigby)stayed in the nurs-ing office and performed the work of a nursing coordina-tor, but also worked on the floor when she was short ofstaff.The other3 days she administered patient care, in-cluding giving medications and making entries on pa-tients' charts.When Rigby substituted for O'Neill she had no author-ity to transfer an employee from one shift to another butcould have reassigned employees.She made two to threechanges in assignment of employees during the entiretime she substitutedfor O'Neill. In making such assign-ments she checked to see how many employees were onduty in relation to the number of patients on the variousfloors, and would then"ask" a less senior employee ifshe would take a different assignment.On the one occa-sion that an employee left her shift early to go home,Rigby first obtained the permission of the assistant direc-tor of nursing. Each weekend,without receiving her su-perior's consent,Rigby asked two to three employees, li-censed practical nurses and registered nurses, to workovertime.When employees called in sick she would askemployees to work overtime or call replacements so thatthe schedule of employees, made by O'Neill, would bemet.Rigby, who did not hire, fire, or evaluate employees,attended meetings with the director and assistant directorof nursing,butwas not present at meetings with theheads of departments.Vacation requests are sent to the director or assistantdirector of nursing.(5)Venistine ReidIn the representation case, Reid was excluded from theunit by the parties.The General Counsel argues that sheshould have been included because she was a regularpart-time employee.Reid was employed by the Employer from November1981 to February 1982 while at the same time workingfulltime at another hospital.In January 1982, sheworked from 11 p.m. to 7 a.m., 2 days per week. How-ever, in the first 2 weeks in January she worked a totalof only 1 day, and conceded that it was possible that shedid not work at all for the Employer in the last 2 weeksof January(when the Employer recognized Local 1115).In the 6-week period from January to mid-February1982, Reid worked a total of only 2 days.Reid testified that during the last 2 weeks of January1982, she was ill at home, with phlebitis,and told the di-rector of nursing that she would call when she was abletowork.She was sick for 3 to 4 weeks, and then re-turned to work.She stopped work for the Employer inFebruary 1982.b. Analysis(1) The unit employeesThe evidence supports the parties' stipulations made atthe representation hearing.Thus,Batson,Norman, andThomas Rigby are all nonsupervisory employees;58Richards is a statutory supervisory;and Reid was prop-erly excluded from the unit because of her irregularstatus.The evidence clearly shows that Batson preparedmonthly timesheets only after having been given the in-formation required by management officials, and thedailyworksheet he prepared needed approval by suchofficials.He did not hire or fire employees;his recom-mendations that certain employees be reprimanded wereapparently not carried out; and he simply prepared eval-uations of newly hired employees,which were discussedby the director of nursing with the employee.He pos-sessed no indicia of statutory authority and is thereforenot a statutory supervisor.Norman conducted a preliminary interview of pro-spectiveemployees essentially to make surethat their ap-plicationswere complete, but formal interviews wereheld with the director or assistant director without herbeing present.Although shewrote evaluations of thenurses aides,therewas no evidence that the directoracted on them.Norman,who did not hire, fire,or sched-ule employees,or assign overtime, is clearly not a super-visor.Thomas Rigby, although she substituted for admittedSupervisor O'Neill,nevertheless performed patient carewhen needed at that time.In making reassignments whilefilling in for O'Neill,she engaged in the routine exerciseof sending employees to areas where they were neededin conformance with O'Neill'sprepared schedule of em-ployees.Rigby did not hire, fire,or evaluate employees.She is not a supervisor.Richards,a "nursing coordinator,"supervises thenurses and nurses aides.She was the highest ranking em-ployee in the facility during her 11 p.m. to 7 a.m. shift.She called in replacements for employees out sick andassigned overtime to nurses aides.She possessed the au-thority to send an employee home if he reported to workin an inebriated state, and also had the authority toassign an employee from one floor to another as needed.It is significant that in the representation case the partiesthere stipulated that Richards and Augenfeld were "shiftsupervisors" and supervisors within the meaning of theAct. Here, the General Counsel has alleged in the com-plaint that Augenfeld is a supervisor and the Employerhad admitted that allegation.Thus, it wouldappear thatAugenfeld,an alleged admitted supervisor occupies thesame position as Richards.I find thatRichards is a su-pervisor within the meaning of Section 2(11) of the Act.Withrespect, to Venistine Reid, I find that evidencesupports the parties'exclusion of her from the unit in therepresentation case.Her tenure,during the critical periodat issue, was very brief.She worked a total of only 1 day67 It is unclearwhether they never left early or theynever requestedsuch permissionfrom her.saRiver Hills Nursing Home West,262 NLRB 1458(1982);EventideSouth,a Division ofGeriatricxInc., 239 NLRB 287 (1978) FLATBUSHMANORCARE CENTER471in the first 2 weeks in January, and apparently did notwork at all in the last 2 weeks of January when the Em-ployer recognizedLocal1115. In the 6-week periodfrom January to mid-February 1982, she worked a totalof only 2 days.Reid's testimony is not credible. She firsttestified that she returned to regular work,2 days perweek in January,after her illness,but then stated thatshe worked a total of only 1 day in January,and 1 dayin February.Moreover,her scheduling arrangement wasquite tenuous.About 1 week in advance,she told the di-rector of nursing what days she did not work at herother, full-time job,and the director would advise herwhether she could work those days.It thus does notappear that Reid was a regular, part-time employee, asargued by the General Counsel.Rather,Reid was acasualemployeewho was not a regular part-timeworker.She was therefore properly excluded from theunitby theparties in the representation case and is notpart of the unit here.Accordingly,on January 20, 1982, the date of recogni-tion, the unit consisted of the following 11 employees asstipulatedby the parties in the representation case:Batson,Brewster,Browne, de Chalius,DesVignes,Kessin,McGarrell,Murray,Norman, Thomas Rigby,and Salmon.(2) Thedual cardsAs set forth above, of the 11 employees,8 signed au-thorization cards before January 20, 1982.511Of the eight workers, six of them signed cards forLocal 1115,80 and it is those cards, which Local 1115 of-ficialDe Laurentis presented to the Employer on itsdemand for recognition that caused the Employer toaccord recognition to Local 1115.Thus, on its face itwould appear thatLocal1115 represented a majority ofthe registered nurses.However, five of the six Local1115 card signers also executed cards for Local 144.61It is those "dual cards"that, according to the GeneralCounsel,void the majority showing of Local 1115. It isalso urged by the General Counsel that the recognitionby the Employer violated the Act because it occurred ata time when it knew that Local 144 was organizing itsemployees.Respondents assert that the Board's decision inBruck-ner Nursing Home,62requires a finding that inasmuch asLocal 144 did not file a petition,demand recognition, ornotify the Employer ofits interest in representing theemployees,the "imposition of strict employer neutrality"was therefore not triggered,and accordingly,the Em-ployer was free to recognize Local 1115 on a showingthat it represented a majority of the employees.The Board has consistently held that "where an em-ployee signs an authorization card for each of twounions, the cards cannot be validly counted in establish-ing the majority status of either union,"83 essentially be-88 Batson,Brewster,Browne,DesVignes,Murray,Norman,ThomasRigby,and Salmon.88 Batson,Browne,Murray, Norman, Thomas Rigby,and Salmon61 Batson,Browne,Murray, ThomasRigby, and Salmon62BrucknerNursing Home,262 NLRB 955 (1982).63 UnitTrain CoalSales, 234 NLRB 1265, 1271 (1978),enf. denied 636F.2d 1121 (6th Cit.1980).cause it is impossible to determine which of the twounions the employee wished to represent him.Althoughin certain cases it may be found that one ofthe two cards was repudiatedby thedual card signer, Iam unable to find that any of the cards was repudiated.Thus, there was no evidence that the dual card signersintended to designate Local 1115 over Local 144 or thatthey were dissatisfied with one or the other union.64 Theevidence simply establishes that, in each of the five dualcard situations,with the possible exception of Batson,65the employees signed a card for Local 144 about 1 weekafter executinga Local 1115 card.66 I cannot agree thatBruchner Nursing Homechanges prevailing Board con-cepts on the issue of dual cards.InBruchner,the Boardheld thatitwill no longerfind 8(a)(2) violations in rival-union initial organizing situations where an employerrecognizes a labor organization that represents an un-coerced, unassistedmajority,before a valid petition foran election has been filed with the Board.The Boardnoted that this holding would not preclude the finding ofan 8(a)(2) violation where the employer recognized alabor organization that did not actually enjoy majoritysupport, basing such holding onBernhard-Altmann,67 a"longstanding principle...unaffected by the revisedMidwest Pipingdoctrine."68Accordingly, the facts thatno petition was filed,no "rival claim"for representationwas made, and no request for recognition demanded byLocal 144are irrelevant to the question of whetherLocal 1115 in fact represented a majority of the employ-ees on January 20,when it was recognized by the Em-ployer.69Section 9(a) of the Act requires that a union recog-nized by an employer must "be designated or selectedfor the purposes of collective bargaining by the majorityof the employees in the unit appropriate for such pur-poses."Because cards were signed for both unions, thecards thus signed by Local 1115 card signers may not becounted toward the majority status of that union.I therefore find that the five authorization cards signedby thedual card signers may not be considered andcounted as valid Local 1115 designations on January 20.Accordingly,Local 1115 represented only 1 employee,64WavecrestHome for Adults,217 NLRB 227, 230 (1975).88 Batson was not certain whether he signed a Local 144 card beforeor after he signed a cardfor Local 1115.66 I rejectRespondents'argument that inasmuch as certain of the dualcard signers had been membersof Local 144in the past they thereforerepudiated the card they signed for that Unionby virtue oftheir execu-tion of a cardfor Local 1115In the circumstances of a current campaignbetween two unions the employee is free to exercise his choice of a bar-gaining representative without concern as to which union had represent-ed him in the past.87 366 U.S. 731 (1961).88Bruckner,supra at 957 In. 1369 InGreatSouthern Construction,266 NLRB364 (1983),the Board re-fused to findan 8(a)(2) violation on the basisofBruckner.However, indoing so,the Board noted that it would not analyze the case under theprinciples ofCrestContainers Corp.,223 NLRB 739 (1976),concerningrecognition in the context of dual cards because the authorization cardsof the rivalunion were not introduced into evidence and because the casewas litigatedsolely on thebasisofMidwest Piping & Supply Co.,63NLRB 1060 (1945). 472DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNorman,in a unitof 11 employees.70 Local 1115 wastherefore not a majority-designated union when it wasrecognizedby the Employeras the exclusive bargainingrepresentative of the employees.Although I find that Administrator Kaszirer knew thatLocal 144 was organizing the registered nurses at thetime the Employer recognized Local, 1115, such knowl-edge, which would have been relevant inMidwest Piping,isnot a factor in such cases arising underBruckner Nurs-ing HomeInasmuch as I find thatBruckneris inapplica-ble here because of the fact that Local 1115 did not, infact, represent a majority of the employees, the knowl-'edge of the Employer would in any event be immaterial.Respondentarguesthat no violation has occurred be-cause the Employer was obligated, by virtue of its con-tractwith Local 1115 for the blue collar employees, torecognize it in the unit of registered nurses. I reject thiscontention.This issue was raised in the representationcase and rejected there. Moreover,Central 'General Has-'pital,71cited by Local 1115, is inapposite. In that casethe Board held that the parties intended, by the identicalcontractual provision as that involved here, to includewithin an existing unit of service and technical employ-ees, the medical records department employees. In thecontract involved here, however, the-registered nurseswere expressly excluded from coverage under the bluecollar agreement.Accordingly I find no basis to con-clude that the Employer was contractually obligated torecognizeLocal 1115.Iaccordingly find and conclude that by recognizingLocal 1115 on January 20, 1982, for a unit of its regis-tered nurses when Local 1115 did not represent an un-coerced majority of such employees, the Employer vio-lated Section 8(a)(1) and (2) of the Act.3.Thedischarge of Faith McDonaldInmid-January 1982,McDonald spoke with Augen-feld regarding the benefits offered by Locals 144 and1115 and which Union would be better to join. McDon-ald statedthatAugenfeld told her that DeGray askedher (Augenfeld) aboutMcDonald's productivity andwhat type of person she was Augenfeld replied that shetoldDeGray that McDonald was her "best worker" be-cause she performed the work assigned; and also toldDeGray that McDonald talks about union politics ' but"she's not what you may have heard." McDonald testi-fied that Augenfeld told her to "slow down because myunion activity may be the result of why they're-MissDeGray's question [to] her about . . . the individual Iam."7 aNine registered nurses had signed cardsfor Local 144by January 20, 1982. Local 1115 had also obtained signedauthorization cards from registered nurses in late Decem-ber 1981 and January 1982. On January 18, Local 1115demanded recognition from the Employer for a unit ofregistered nurses. On January 20, the Employer recog-nized Local 1115 for that unit Robert Kaszirer, the Em-ployer's administrator, admitted that at the time he rec-ognized Local 1115 in the registered nurses unit he knewthat Local 144 was organizing those nurses and that hehad a "slight preference" for Local 1115 because: (1)Local 1115 already represented the blue collar unit andhe believed that it was in the Employer's best interest tohave one union rather than two in the facility and (2) hebelieved that Local 1115 was more businesslike and pro-fessionalthan Local 144.74On January 25, 1982, Local 144 filed a petition to rep-resent the registered nurses. The Employer received acopy of the petition on January 29, and that nightMcDonald was discharged when she reported to work.On her discharge McDonald received a letter signed byDeGray, whichstated:aFactsFaith McDonald began work at the Employer on De-cember 14, 1981, as a nurses aide.By that time Local1115 had signed an agreement with the Employer con-taining certain terms and conditions of the employees inthe blue collar unit. McDonald signed a card for Local1115 on December 19, 1981Shortly before Christmas 1981, McDonald received anumber of blank authorization cards from representativesof Local 144 outside the entrance to the Employer's fa-cility.She solicited several registered nurses, some ofwhom signed cards in her presence. She signed a cardfor Local 144 on December 30, 1981, and also asked hersupervisor, Celestine Augenfeld, in January 1982 to signa card.72 McDonald requested and was given a transferto another shift by Valerie DeGray, the Employer's as-sistant director of nursing.70 Even if the Local 144 card of employee Murray, one of the 5 dualcard signers,was not counted because it was executed on January 20, thedate of recognition,Local 1115 wouldstill not have represented a majori-ty of the employees-only 2 in a unit of 1171 223 NLRB 110 (1976)72Augenfeld is an admitted Sec 2(11) supervisor Augenfeld signed acard for Local 144 but did not do so in McDonald's presenceThis is to inform you,that as of this date Jan. 29,1982, your services will not longer be necessary. Acheck forallmoniesdue you will be ready the nextpay period.RespondentassertsthatMcDonald was dischargedwithin the probationary period for leaving the premiseswithout authorization during working hours.Hilda Goldstein, a security guard employed by SSI Se-curity,was assigned to occupy the desk at the Employ-er's front door.75 One of her duties was to keep track ofemployees taking breaks. She testified that in January1982, she saw McDonald leave the building several times- in a 2-to 3-week period during working hours, duringwhich she would be absent for 2 to 3 hours each time.Goldstein stated that on such occasionsMcDonaldwould leave the Employer's premises two to three times73Augenfeld distributed cards forLocal144 during the entire monthof January 198274Kaszirer had previously been the administrator at another nursinghome where employees were representedby Local 144and that Unionhad twice threatened to strike but never did so Later,however,Kaszirertestified that Local 144 struck that home in the spring of 1978 and inApril 198275 SSI Security is not affiliated with the Employer FLATBUSH MANOR CARE CENTER473in an evening.Goldstein reportedthis toSolomon Levy,the Employer's controllerwho told her that he wouldtake care of the matter.Levey then reportedhis conver-sation withGoldsteinto administrator Kaszirerwho dis-cusseditwithcertain security guards andwithAssistantDirectorof NursingDeGray.76 Accordingto Kaszirer, adecision was then made to discharge McDonald becauseof her unauthorized absencesfrom thepremises and be-cause her probationary period was to expire soon.Regarding the probationary period,the contract be-tweenLocal1115 andthe Employer, effectiveJanuary 9,1982, which covered McDonald,stated:New employees shall be deemed probationaryduring thefirst 30 daysof their employment duringwhich time theymay be discharged for any reasonwhichneed not be statedby the Employer. Theforegoing period can be extended an additional 30dayswiththe consentof the Union, suchconsentnot to be unreasonablywithheld.On January 12, 1982, Kaszirer sent a letter to Local1115 official De Laurentis, which stated:Please be advisedthatpursuant to our contrac-tual agreement,we are hereby extending the proba-tionary period for all employeesto 60 days.This isbeing done due to thefact that the facilityis in its starting-up periodand additional time isneeded to adequately evaluate new employees.Shortly thereafter,De Laurentis asked Kaszirerwhy it wasnecessary to extend the probationaryperiod and Kaszirer explained that operations at theEmployer werethen"hectic" because of the admis-sion ofthe firstpatients in lateNovemberand earlyDecember 1981 and as a result there was insuffi-cient time to fully evaluate the employees whose30-day probationaryperiodshad not yetexpired.77De Laurentis repliedthat hedid not believe that theextensionof the probationaryperiodwas proper,but thathe understoodthe Employer's"concernsand problems"and wouldtake thematter "underadvisement."In January 1982, Kaszirertold allheads of depart-ments to review all employee records and work perform-ance so they could be evaluatedwithrespect to theirprobationaryperiod.Kaszirer denied any knowledge of McDonald's activi-ties inbehalf of anyunion, but conceded that whenMcDonald was discharged he was awarethat Local 144was organizing employees,but did notknow that it wasorganizing the registered nurses.McDonaldtestified that she receiveda 1-hour breakduringher 11 p.m. to 7 a.m. shift that she took,with oneexception,on the Employer'spremises.The one timethat she left the premises she received permission from76 Levy and DeGray did not testify.77On January 12, 1982,the date of the request for extension of theprobationary period McDonald had completed 29 days of employmentwith the Employer There was no completed evaluation form in her per-sonnel file,which indicates that she had not yet been evaluated.Supervisor Augenfeld to do so and returned before thehour had elapsed.However, McDonald admitted thatwhen she worked the 3 p.m. to I 1 p.m. shift before Janu-ary 6, 1982, she left the Employer's premises many timesfor lunch and went to her home, which was located one-half block from the Employer's building,and always re-turned within 45 minutes.Other employees left the build-ing with her at those times.She denied ever leaving thepremises when she was supposed to be at her work sta-tion.McDonald conceded that other employees had beendischarged without reason,and that she knew one em-ployee, Sheridan,who was fired a couple of days beforeher discharge,after having been warned by Augenfeld.b. AnalysisThe GeneralCounsel assertsthatMcDonald's dis-charge violated the Act essentially because: (a) she wasan activeLocal 144adherent who solicited other em-ployees tojoin thatUnion, (b) her activitiesin behalf ofLocal 144 were known by employersupervisorsand offi-cials and, (c) Employer AdministratorKaszirer possessedanimus towardLocal 144. I donot agree that her dis-charge was unlawful.AlthoughMcDonaldtestifiedto facts that wouldappear to make one believe that she solicited many em-ployees inbehalf of Local 144, her testimonyis seeming-ly contradicted by certainemployees she allegedly askedto sign cards.Thus,McDonald stated that she gave au-thorization cards toMarlene Stephenson Browne andMaylene Thomas Rigby and asked them to sign,but thattheydid not do so in her presence.She recalled thatRigby toldher that she would mail hercard to Local144.Browne testified that she receivedthe cardthat shesigned from a stackof blank cardslying on a table.Rigby testified that she receivedthe cardthat she signedfrom a male Local 144 representative and that she re-turned it to him the next day.78Althoughit is truethatMcDonald had several conver-sations with SupervisorAugenfeldaboutLocal 144 andsolicitedAugenfeldto sign a cardfor thatUnion, it waswell known that Local 144 wasorganizing the employ-ees at the time of these conversations.Cards for Local144were openlyavailable and were displayed promi-nently at thefacility.Augenfeld,too,was a supporter ofLocal 144who signed a cardfor Local144 and solicitedother employees to execute cards.Iam unable to findthatAugenfeld's statement to McDonald provides evi-dence of an unlawful motive in her discharge. In mid-January 1982,Augenfeld told McDonald that DeGraywas askingabout her productivityand job performance.Augenfeldadvised her to "slow down" because herunionactivity "may" be thereason behindDeGray's78While I am aware that Browne and Rigby did not deny receiving acard from McDonald(they were not asked that question), and it is con-ceivable thatMcDonald solicited them and then they received othercards in the manner they described, I find that it would have been morelikely, if McDonald is to be believed, that they would have executed thecard she gave them rather than at some other time signed a card receivedelsewhere 474DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDquestions.Thus, AugenfeldsurmisedthatDeGray maybe inquiring about McDonald because of her activity inbehalf of Local 144. This vague,ambiguous commentcannot supply the necessary hostility toward Local 144,which must be shown, especially in view of the uncon-tradicted evidence that,coincident with the Employer'sproper extension of the probationary period at that time,Kaszirer ordered the department heads to review theiremployees and evaluate their performance.DeGraytherefore was simply asking Augenfeld for her opinion ofMcDonald'sproductivity and job performance, whichare of course proper subjects of discussion between su-pervisory personnel.Although Kaszirer admitted a preference for Local1115 as the representative of the registered nurses, thereis no evidence that either he or DeGray, who made thedecision to discharge,knew of her activity in behalf ofLocal 144.Even if Augenfeld's knowledge of McDon-ald's union activities were to be imputed to the Employ-er, it is clear that Augenfeld possessed such knowledgeseveralweeksbefore thedischarge and no action wastaken against her.I am therefore unable to find that the General Counselhas established a prima facie case that McDonald wasdischarged in violationof the Act.79The evidence is clear that McDonald was dischargedwithin the properly extended probationary period, andthat a firing made in such period may be for any reasonthat need not be stated by the Employer.80 Kaszirer re-ceived information thatMcDonald left the buildingduring work hours and verified those reports with cer-tain security guards.81McDonald conceded frequentlyleaving the building on the 3 p.m. to 11 p.m. shift. Theclose proximity of her house to the Employer's premisesand her previous practice of leaving the building leadsme to conclude that she continued her pattern on the 11p.m. to 7 a.m. shift.Althoughthe timingof thedischarge,coming on theday the Employer receivedLocal144's petition is suspi-cious, this fact cannot render unlawful a discharge thatwas proper.Itappears that other employees were dis-charged at about the same time, and that McDonald wasfiredwithin her probationary period.Moreover,DeGraygrantedMcDonald's request for a change in shift at atime when McDonald was actively soliciting employeesto join Local 144.Iaccordingly find and conclude that McDonald waslawfully discharged on January 29, 1982.79Wright Line,251 NLRB 1083 (1980).so The General Counsel attacks the credibility of Goldstein, the guardwho observed McDonald leave the building.Icredit the testimony ofGoldstein.She was a neighbor and friend of McDonald who bore no ani-mosity toward her and who would not have told falsehoods in order tohave McDonald discharged Goldstein,who was at times combative oncross-examination,nevertheless related her story in a straightforward,factual,honest mannerMcDonald,however,contradicted herself. Forexample,she first testified that after her discharge,Goldstein told herthat it was unfortunate that she was fired for her union activity ThenMcDonald testified that Goldstein said it was too bad that she was firedfor "nothing"and then stated that Goldstein never directly told her thatshe was fired for her union activity.a' I do not infer a sinister motive in the innocent destruction of thesign-in sheets,which may have revealed when and if McDonald left thebuilding.THE REMEDYHaving found that the Respondents have engaged incertain unfair labor practices, I shall recommend thattheybe ordered to cease and desist therefrom and to takecertain affirmative action designed to effectuate the poli-cies ofthe Act.Having found that the Respondent Employer unlaw-fully recognized the Respondent Union as the exclusivebargaining representative for a unit of registered nurses, Ishall recommend that Respondent Employer cease rec-ognizing Respondent Union for that unit and withdrawand withhold all recognition from RespondentUnion forsuch unit unless and until Respondent Union is hereaftercertifiedby theBoard as the exclusive bargaining repre-sentative of Respondent Employer's employees in suchunit.Ishall further recommend that Respondent Em-ployer be directed to cease givingeffect tothe contractsor agreements with Respondent Union,or to any renew-al,modification,or extension of such agreements cover-ing the blue collar employees.However,nothing in theOrder shall authorize or require the withdrawal or elimi-nation of any wage increase or other benefits, terms, andconditions that may have been established pursuant tosuch agreements.I shall further recommend that the Re-spondent Employer and the Respondent Union be or-dered, jointly and severally,to reimburse the employeesfor dues and fees and any other moneys that may havebeen exacted from themby, oron behalf of, RespondentUnion pursuant to the previously mentioned collective-bargaining agreements,togetherwithinterest as pre-scribed inFlorida SteelCorp.82CONCLUSIONS OF LAW1.The Respondent Employer, Flatbush Manor CareCenter, is an employer engaged in commercewithin themeaningof Section 2(2), (6), and (7) of the Act.2.TheRespondentUnion, Local 1115 Nursing Homeand HospitalEmployees Union,a Divisionof 1115, JointBoard,and theCharging Parties,Local 144,Hotel, Hos-pital,Nursing Homeand Allied Services Union,ServiceEmployees InternationalUnion, AFL-CIO,are labor or-ganizationswithinthemeaningof Section 2(5) of theAct.3.By recognizing RespondentLocal 1115 on Novem-ber 12,1981, as the exclusivecollective-bargaining repre-sentative of its employees in a unit consisting of all em-ployees excluding registered nurses, confidential,officeand clercial employees,supervisors,watchmen andguards, and by entering into collective-bargaining con-tractswith thatunion on December 1, 1981, and January4, 1982, containing union securityand dues checkoff pro-visions,when RespondentEmployer did notemploy arepresentative employee complement,and by maintainingin effect and enforcing the provisionsof thecontracts,RespondentEmployer violatedSection 8(a)(1), (2), and(3) of the Act.4.By recognizing RespondentLocal 1115on January20, 1982,as the exclusivecollective-bargaining represent-92 231 NLRB 651 (1977). FLATBUSH MANOR CARE CENTERative of its registered nurses at a time when it did notrepresent an uncoerced majority of such employees, Re-spondent Employer violated Section 8(a)(1) and (2) ofthe Act.5.By accepting recognition from Respondent Employ-er on November 12, 1981, as the exclusive collective-bar-gaining representative of its employees in a unit consist-ing of all employees excluding registered nurses, confi-dential,officeand clerical employees, supervisors,watchmen and guards,and by entering into collective-bargaining contracts with Respondent Employer on De-cember 1, 1981, and January 4, 1982,containing union-security and dues-checkoff provisions,when RespondentEmployer did not employ a representative employeecomplement,and bymaintaining in effect and enforcingthe provisions of said contracts, Respondent Union vio-lated Section8(b)(1)(A) and (2) of the Act.6.By making payments of money to employees priorto the electionon October1,1981,Respondent Unionviolated Section8(b)(1)(A) of the Act.7.The aforesaidunfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.8.Respondent Employer did not violatethe Act bydischarging Faith McDonald on January 29, 1982.[RecommendedOrderomitted from publication.]APPENDIX INameCheckDatedAmountAlexander, M ........................................................10/2$ 12.50.............................................................................11/244.80Alexander, R .......................................................10/223.40............................................................................11/258.40Alexander, T ........................................................9/2218.00............................................................................10/28.40Allen, P .................................................................9/2216.80.............................................................................10/27.80Allen, S .................................................................10/216.80.............................................................................10/272.60Bird,N ..................................................................10/231.80............................................................................11/258.40Capers, T ..............................................................9/2218.00...........................................................................10/27.20Carabello, M .........................................................9/2218.60.............................................................................10/215.60Castro, E ..............................................................9/2217.40.............................................................................10/264.20Castro, M ..............................................................9/2217.40.............................................................................10/264.20Cemelfort, M ........................................................9/2230.30............................................................................10/215.00Clements, M .........................................................9/227.80Clermont, J ...........................................................9/2236.00.............................................................................10/260.60Clermont, M .........................................................9/2216.80.............................................................................10/269.00Coleman, C ..........................................................9/2218.60.............................................................................10/215.00.............................................................................10/1554.81APPENDIXI-ContinuedName475CheckAmountDatedDavis,C ...............................................................9/2218.00Dalberiste,B .....................................................9/226.60Drummond,W .....................................................9/228.40.......................................................................10/570.80Ellis, L.................................................................9/2225.20.............................................................................10/58.40Fonseca, A.R ........................................................9/2216.80............................................................................10/516.20Frans,R ................................................................9/229.60.............................................................................10/513.20............................................................................10/1528.00Fulton,N ............................................................9/2216.80.............................................................................10/522.20Gist, S ...................................................................9/2212.00...........................................................................10/513.80Hall, J ...................................................................9/227.20.............................................................................10/515.60Hankins, N ............................................................9/2225.20.............................................................................10/1528.00Harrison,D ..........................................................9/2218.00.............................................................................10/516.20Harrison,S ............................................................9/2233.00............................................................................10/562.40Lindsay,M ...........................................................9/2216.80Manswell,1 ...........................................................9/2218.60............................................................................10/515.00.............................................................................10/554.41Manzanares,R ......................................................9/2215.00.............................................................................10/527.00Michel,N ..............................................................9/2216.80.............................................................................10/57.20.............................................................................10/548.00Nelson,M .............................................................9/228.40.............................................................................10/516.20Oquendo,C ..........................................................9/228.40.............................................................................10/516.20Parkes,D ..............................................................9/2225.20.............................................................................10/57.80Paz, A...................................................................9/2215.00.............................................................................10/536.00Prudencia,S ........................................................9/229.60.............................................................................10/515.60Rose, B ..................................................................9/228.40.............................................................................10/57.80Rowe, E ................................................................9/225.40.............................................................................10/57.80Santiago,M ..........................................................9/2231.80.............................................................................10/512.60Santiago, S ............................................................9/2216.80.............................................................................10/57.80Samuels, L ............................................................9/2248.00.............................................................................10/55.40.............................................................................10/1542.60Sargeant,S ............................................................9/2231.80.............................................................................10/516.20Shannon,A ..........................................................10/1528.00Suarez,G ..............................................................9/2224.00.............................................................................10/519.80.............................................................................10/5114.00Teagle, K ..............................................................9/2212.00.............................................................................10/518.60Tirso,M ................................................................9/2215.00 476DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIX I-ContinuedAPPENDIX I-ContinuedNameCheckAmountDatedNameCheckDatedAmount.............................................................................10/566.60.............................................................................10/57.80Webb,P ................................................................9/2213.80............................................................................10/159.00...........................................................................10/511.40Willis,V ................................................................9/2213.80